Citation Nr: 1025105	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  04-42 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of sepsis infection, now characterized as right hip 
pain.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In that decision, the RO granted the Veteran service 
connection for residuals of sepsis infection, assigning an 
initial 10 percent disability rating.

The Board subsequently remanded the case in January 2006 and May 
2009 for further evidentiary development and adjudication.  The 
Board instructed the RO to provide the Veteran with a thorough 
physical examination, addressing all the possible related 
complications of his in-service sepsis infection and Reiter's 
Syndrome, and then re-adjudicate the claim.  The RO accordingly 
scheduled the Veteran for a VA examination, which was conducted 
in July 2009.  The Veteran was then provided a supplemental 
statement of the case (SSOC), most recently in January 2010, in 
which the RO again denied the Veteran's claim for increase.  (The 
Board notes, on a related note, that pursuant to the remand and 
subsequent January 2010 VA examination, the RO granted the 
Veteran separate service connection for reactive arthritis of the 
right hand, left hand, and left hip and assigned initial ratings 
of 10 percent for each disability.)  

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for residuals of sepsis infection, now 
characterized as right hip pain, emanates from the Veteran's 
disagreement with the initial 10 percent rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before a Veterans Law Judge at a hearing at 
the RO in June 2005.  A transcript of the hearing has been 
associated with the Veteran's claims file.  (The Veterans Law 
Judge who conducted the June 2005 hearing is no longer employed 
by the Board.  Accordingly, the Veteran was given another 
opportunity to appear at a hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and 38 C.F.R. § 20.707 (2009).  In September 
2008, the Veteran indicated that he did not desire another 
hearing.)

The issues of entitlement to increased ratings for 
reactive arthritis of the right hand, left hand, and left 
hip, each currently evaluated as 10 percent disabling, 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated that, if 
the Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself errs 
in failing to ensure compliance.  Id.

The Board notes at the outset that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

The Veteran contends that his service-connected residuals of 
sepsis infection, now characterized as right hip pain, is more 
disabling than reflected by the 10 percent rating initially 
assigned. 

Regarding the Veteran's current right hip disability, the Board 
notes that the Veteran has undergone multiple VA examinations 
during the course of this appeal.  In that connection, pursuant 
to a January 2009 request, a VA specialist opinion was obtained 
in February 2009.  In that opinion, the VA specialist 
acknowledged the Veteran's current degenerative changes of the 
right hip and recommended re-examination of the Veteran's joints 
to determine if degenerative changes in any other joints were 
related to his in-service Reiter's Syndrome, which led to his 
current right hip disability.  Consequently, the Veteran was 
provided VA examination in July 2009.  Report of that examination 
reflects that the Veteran complained of ongoing pain in his right 
hip, as well as in his lumbar spine, sacroiliac joints, and 
hands.  Range of motion testing of the Veteran's right hip 
revealed flexion to 100 degrees, extension to 0 degrees, external 
rotation to 30 degrees, and internal rotation to 20 degrees.  The 
examination did not include repetitive motion testing.  
Radiological evaluation revealed degenerative changes of the 
right hip, sacroiliac joints, and bilateral hands, as well as 
"normal age related changes in the lumbar spine."  The examiner 
diagnosed the Veteran with reactive arthritis "involving the 
right hip, all joints of both hands, both sacroiliac joints."  
The examiner further specifically noted that the Veteran's in-
service sepsis infection led to Reiter's Syndrome, to which the 
examiner attributed the Veteran's current arthritis of the right 
hip.  The examiner further stated that that the Veteran's 
complaints of pain in the right knee, hands, and both sacroiliac 
joints "are caused by this condition."  However, later in the 
examination report, the examiner stated that the Veteran's knee 
problems, as well as a bilateral shoulder disability, were not 
related to the in-service Reiter's Syndrome.  The examiner did 
not address the etiology of the Veteran's back disability.

The Board notes that when evaluating musculoskeletal disabilities 
rated on the basis of limitation of motion, VA must consider 
granting a higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson 
v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 
(November 29, 2006), VA's Compensation & Pension (C&P) Service 
noted that to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive testing 
(to include at least three repetitions) of the joint's or spine's 
range of motion, if feasible.  It was determined that such 
testing should yield sufficient information on any functional 
loss due to an orthopedic disability.  

Additionally, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (where the appellant complained of increased 
hearing loss two years after his last audiology examination, VA 
should have scheduled the appellant for another examination).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA 
regulations, action should be undertaken by way of obtaining a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but:  1) contains competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
which may be established by competent lay evidence; and 3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) 
(2009).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
third prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, is a low threshold.  The 
Board further notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge, such as current symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  However, he cannot testify, as he would be 
medically incompetent to do, about a diagnosis or the etiology of 
any current disability.  Id.

The Board further notes that the United States Court of Appeals 
for Veterans Claims has held that once VA undertakes the effort 
to provide an examination when developing a claim for service 
connection, even if not statutorily obligated to do so, it must 
provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence . . . is 
essential for a proper appellate decision").  

In this case, the Board notes that the AOJ was specifically 
instructed in the Board's May 2009 remand that the Veteran had 
been diagnosed with Reiter's Syndrome, which "is defined as 'a 
triad of symptoms of unknown etiology comprising urethritis 
([inflammation of the urethra]) conjunctivitis, and arthritis 
(the dominant feature) ... chiefly affecting young men, and 
usually running a self limited but relapsing course'."  Tozian 
v. Derwinski, 3 Vet. App. 268 (1992).  The AOJ was instructed to 
obtain clarification in the VA examination pertaining to the 
exact nature and extent of current residual involvement, 
including degenerative joint disease, of all specific joints, to 
include but not limited to hips, shoulders, knees, wrists, and 
upper and lower back.  The Board further notes that the Veteran's 
July 2009 VA examination did not include repetitive motion 
testing of the range of motion of the Veteran's joints, pursuant 
to DeLuca, supra.  Further, the VA examiner did not provide an 
opinion as to the etiology of the Veteran's back disability, nor 
did he offer explanation as to his contradictory opinions 
regarding the Veteran's right knee.  The Board thus finds that in 
light of the above findings, another VA examination is needed to 
provide current findings with respect to the Veteran's service-
connected residuals of sepsis infection, now characterized as 
right hip pain.  Specifically, the VA medical examiner must 
address the DeLuca requirements, including loss of range of 
motion in the Veteran's right hip, back, and knees due to 
repetitive motion.  Under these circumstances, evidentiary 
development is needed to fully and fairly evaluate the Veteran's 
claim for an initial rating in excess of 10 percent for residuals 
of sepsis infection, now characterized as right hip pain.  
38 U.S.C.A. § 5103A (West 2009).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific actions 
requested on remand does not relieve the AOJ of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations. Hence, in addition to the actions 
requested above, the AOJ should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran must be scheduled for 
orthopedic evaluation at an appropriate VA 
medical facility and notified that failure 
to report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2009).  The entire claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
physician(s) designated to examine the 
Veteran.  All appropriate tests and 
studies (to include X-rays; range of 
motion studies, reported in degrees; or 
other appropriate diagnostic testing) must 
be accomplished, and all clinical findings 
must be reported in detail.

Orthopedic examination-The examiner must 
report range of motion of the right hip, 
the knees, and the spine in all directions 
(in degrees).  Clinical findings must also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
right hip, knees, and spine; and whether, 
and to what extent, the Veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner must provide a well-reasoned 
opinion as to the exact nature and extent 
of current residual involvement of all 
specific joints, including in particular 
the knees and back.  The examiner must 
express such functional losses in terms of 
additional degrees of limited motion 
(beyond the limitation shown on 
examination).  

The examiner must set forth all examination 
findings, along with the complete rationale 
for all opinions expressed.  

Note:  To properly evaluate any functional 
loss due to pain, C&P Service examiners, as 
per C&P Service policy, must at the very 
least undertake repetitive testing (to 
include at least three repetitions) of the 
joint's or spine's range of motion.  See VA 
Fast Letter 06-25 (November 29, 2006).  

2.  The adjudicator must ensure that the 
requested medical report complies with 
this remand and the questions presented in 
the request.  If the report is 
insufficient, it must be returned to the 
reviewer/examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the claim 
for an initial rating in excess of 10 
percent for residuals of sepsis infection, 
now characterized as right hip pain, must 
be re-adjudicated in light of all 
pertinent evidence and legal authority.  
If any benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J.K. BARONE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


